DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Double Patenting	2
Claim Rejections - 35 USC § 103	4
Allowable Subject Matter	15
Conclusion	16


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


This action is responsive to applicant’s claim set received on 11/4/21.  Claims 1-20 are currently pending.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1+9, 10, 11, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6 (respectively) of U.S. Patent No. 10,223,567 in view of Hara (US 2009/0323959 A1).  
Claims 1, 3, 5, 6 of patent 10,223,567, while disclosing elements of claims 1+9, 10, 11, 12, respectively, does not teach an illumination source configured to direct incident light to a dendritic structure in a tag 5attached to an article or to a container comprising the article; a detector configured to obtain an image by measuring incident light reflected from the dendritic structure.
Hara, in the same field of endeavor, teaches an illumination source configured to direct incident light to a dendritic structure in a tag 5attached to an article or to a container comprising the article; a detector configured to obtain an image by measuring incident light reflected from the dendritic structure (see fig. 5, 0103, 0102, 0111; QR Code … incident light is received).
It would have been obvious, before the effective filing date of the claimed invention, to modify patent claims 1, 3, 5, 6 to use an illumination source and detector as taught by Hara, to ensure security and privacy be enabling method which enables a 2d code which contains data desired to be concealed (see 0003). 
This is an obviousness-type double patenting rejection.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 1-3, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hara (US 2009/0323959 A1) in view of Wee et al (US 2016/0259970 A1).
Regarding claim 1, Hara teaches a system, comprising: an illumination source configured to direct incident light to a dendritic structure in a tag 5attached to an article or to a container comprising the article (see fig. 5, paragraph 0103, 0102, 0111; QR code); 
a detector configured to obtain an image by measuring incident light reflected from the dendritic structure (see fig. 5, paragraph 0103, 0102, 0111; incident light is received).  Hara does not teach at least one electronic processor configured to: segment the image into a plurality of regions and assign a binary value to each 10region based on the portion of the dendritic structure in each region; construct a binary spatial representation of the dendritic structure based on the plurality of regions; and compare the binary spatial representation to reference information for a plurality of dendritic structures to determine information about the article.  
Wee, in the same field of endeavor, teaches at least one electronic processor configured to: segment the image into a plurality of regions and assign a binary value to each 10region based on the portion of the dendritic structure in each region (see 0204, 0194, fig. 4, 5; divide the ROI into smaller regions); construct a binary spatial representation of the dendritic structure based on the plurality of regions (see 0188-0189, fig. 48; nose pattern code); and compare the binary spatial representation to reference information for a plurality of dendritic structures to determine information about the article (see paragraph 0163; comparing the stored nose pattern code from the enrollment to the newly generated nose pattern code in one-to-one matching for verification; and S4008 running one-to-many matching for identification).
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Hara to utilize segmenting, constructing and comparing the spatial representation as suggested by Wee.  The suggestion/motivation for doing so would have been to enhance the recognition process by implementing a system that is physically and economically easy to implement and requires little expertise (see 0329).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Hara, while the teaching of Wee continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claim 2, Hara teaches illumination source and the detector are enclosed within a common housing (see fig. 5).
Regarding claim 3, Hara with Wee teaches all elements as mentioned above in claim 2.  Hara with Wee does not teach at least one electronic processor is not enclosed 20within the common housing.  
Wee, in the same field of endeavor, teaches at least one electronic processor is not enclosed 20within the common housing (see fig. 23).
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Hara with Wee to utilize an outside processor as suggested by Wee.  The suggestion/motivation for doing so would have been to enhance the recognition process by implementing a system that is physically and economically easy to implement and requires little expertise (see 0329).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Hara with Wee, while the teaching of Wee continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claim 19, Hara with Wee teaches all elements as mentioned above in claim 1.  Hara with Wee does not teach store the binary spatial representation as the reference information in a database record associated with the article.  
Wee, in the same field of endeavor, teaches store the binary spatial representation as the reference information in a database record associated with the article (see 0162).
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Hara with Wee to utilize storing in a database as suggested by Wee.  The suggestion/motivation for doing so would have been to enhance the recognition process by implementing a system that is physically and economically easy to implement and requires little expertise (see 0329).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Hara with Wee, while the teaching of Wee continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claim 20, Hara with Wee discloses substantially the claimed invention as set forth in the discussion above for claim 1.  Hara with Wee does not disclose expressly at least one of a food product, a pharmaceutical product, a security access card, a negotiable financial instrument, and an identification document.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the article comprise at least one of a food product, a pharmaceutical product, a security access card, a negotiable financial instrument, and an identification document.   Applicant has not disclosed that at least one of a food product, a pharmaceutical product, a security access card, a negotiable financial instrument, and an identification document provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either the products taught by Hara with Wee or the claimed at least one of a food product, a pharmaceutical product, a security access card, a negotiable financial instrument, and an identification document because both products are utilized by consumers and require verification.
Therefore, it would have been obvious to one of ordinary skill in this art to modify Hara with Wee to obtain the invention as specified in claim 20.
Claims 4, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hara (US 2009/0323959 A1) with Wee et al (US 2016/0259970 A1), and further in view of Rodriguez (US 2011/0143811 A1).
Regarding claims 4, 5, 7, Hara with Wee all elements as mentioned above in claim 2.  Hara with Wee does not teach a first electronic processor enclosed within the common housing and configured to segment the image and construct the binary spatial representation; and  25a second electronic processor not enclosed within the common housing and configured to compare the binary spatial representation to reference information; a database comprising the reference information; a flash unit of a mobile telephone, the detector comprises a camera of the mobile telephone, and the first electronic processor comprises an electronic processor of the mobile telephone.    
Rodriguez, in the same field of endeavor, teaches a first electronic processor enclosed within the common housing and configured to segment the image and construct the binary spatial representation (see 0778, abstract, 0136, 0392, 0108); and  25a second electronic processor not enclosed within the common housing and configured to compare the binary spatial representation to reference information (see 0778, abstract, 0136, 0392, 0108); a database comprising the reference information (see 0778, abstract, 0136, 0392, 0108); a flash unit of a mobile telephone (see 0778, abstract, 0136, 0392, 0108), the detector comprises a camera of the mobile telephone, and the first electronic processor comprises an electronic processor of the mobile telephone (see 0778, abstract, 0136, 0392, 0108).
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Hara with Wee to utilize a server/client setup, flash, and other features as suggested by Rodriguez.  The suggestion/motivation for doing so would have been to enhance the processing by reducing cost and increasing reliability (see 0728).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Hara with Wee, while the teaching of Rodriguez continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claims 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hara (US 2009/0323959 A1) with Wee et al (US 2016/0259970 A1), and further in view of Northcott et al (US 2013/0088583 A1).
Regarding claims 6, 8, Hara with Wee all elements as mentioned above in claim 2.  Hara with Wee does not teach flash unit of a mobile telephone, the detector comprises a camera of the mobile telephone, and the at least one electronic processor comprises an electronic processor of the mobile telephone; an auxiliary imaging unit connected to the 10common housing of the mobile telephone and comprising a waveguide positioned to direct the incident light to the dendritic structure, and a lens positioned to direct reflected light to the camera of the mobile telephone.    
Northcott, in the same field of endeavor, teaches flash unit of a mobile telephone, the detector comprises a camera of the mobile telephone, and the at least one electronic processor comprises an electronic processor of the mobile telephone (see 0012, 0021, 0027, 0042, fig. 2); an auxiliary imaging unit connected to the 10common housing of the mobile telephone and comprising a waveguide positioned to direct the incident light to the dendritic structure, and a lens positioned to direct reflected light to the camera of the mobile telephone (see 0012, 0021, 0027, 0042, fig. 2).
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Hara with Wee to utilize a flash, camera, waveguide and lens as suggested by Northcott.  The suggestion/motivation for doing so would have been to enhance the overall system by enabling an easy and quick to operate with a single hand (see 0009).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Hara with Wee, while the teaching of Northcott continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hara (US 2009/0323959 A1) with Wee et al (US 2016/0259970 A1), and further in view of Joshi et al (US 2006/0159329 A1).
Regarding claim 15, Hara with Wee all elements as mentioned above in claim 1.  Hara with Wee does not determine whether the article is genuine based on the identity information, and wherein the at least one electronic processor is configured so that: if the article is determined to be genuine, the at least one electronic processor provides a first indicator, wherein the first indicator comprises at least one of an audio signal and a visual 20signal; and if the article is determined to not be genuine, the at least one electronic processor provides a second indicator different from the first indicator, wherein the second indicator comprises at least one of an audio signal and a visual signal.
Joshi, in the same field of endeavor, teaches determine whether the article is genuine based on the identity information, and wherein the at least one electronic processor is configured so that: if the article is determined to be genuine, the at least one electronic processor provides a first indicator, wherein the first indicator comprises at least one of an audio signal and a visual 20signal; and if the article is determined to not be genuine, the at least one electronic processor provides a second indicator different from the first indicator, wherein the second indicator comprises at least one of an audio signal and a visual signal (see 0001, 0084, 0085).
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Hara with Wee to utilize visual indicators for genuine and not genuine articles as suggested by Joshi.  The suggestion/motivation for doing so would have been to improve the automatic detection of authenticity of articles by detecting a fake article and clearly distinguishing by the use of LED indicator display and audio-visual alarms (see paragraph 0001).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Hara with Wee, while the teaching of Joshi continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hara (US 2009/0323959 A1) with Wee et al (US 2016/0259970 A1), and further in view of Prasad et al (US 2014/0297545 A1).
Regarding claims 16-17, Hara with Wee all elements as mentioned above in claim 1.  Hara with Wee does not determine information about an origin of the article and the information about the origin of the article comprises at least one of information about a date of manufacture or harvesting of the article, information about a place of manufacture or harvesting of the article, and information about a manufacturer or harvester of the article, and wherein the at least one electronic processor is configured to 30determine whether the article has reached an expiration date based on the information about the origin of the article; transit information about the article and the transit information comprises information about locations through which the article has passed, and wherein the at least one electronic processor is 5configured to determine whether the article is genuine based on the information about locations through which the article has passed.
Prasad, in the same field of endeavor, teaches determine information about an origin of the article and the information about the origin of the article comprises at least one of information about a date of manufacture or harvesting of the article, information about a place of manufacture or harvesting of the article, and information about a manufacturer or harvester of the article, and wherein the at least one electronic processor is configured to 30determine whether the article has reached an expiration date based on the information about the origin of the article (see 0020, 0082-0083); transit information about the article and the transit information comprises information about locations through which the article has passed, and wherein the at least one electronic processor is 5configured to determine whether the article is genuine based on the information about locations through which the article has passed (see 0020, 0082-0083).
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Hara with Wee to utilize origin and authenticity as suggested by Prasad.  The suggestion/motivation for doing so would have been to enhance the security of the system by verifying the genuineness of consume goods (see 0012).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Hara with Wee, while the teaching of Prasad continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hara (US 2009/0323959 A1) with Wee et al (US 2016/0259970 A1), and further in view of Nelsen (US 2012/0323787 A1).
Regarding claim 18, Hara with Wee all elements as mentioned above in claim 1.  Hara with Wee does not security information about the article and the security information comprises information about access 10permissions to a secure location for a bearer of the article, and wherein the at least one electronic processor is configured to determine whether to grant access to a secured location based on the security information.
Nelsen, in the same field of endeavor, teaches security information about the article and the security information comprises information about access 10permissions to a secure location for a bearer of the article, and wherein the at least one electronic processor is configured to determine whether to grant access to a secured location based on the security information (see 0020, 0037).
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Hara with Wee to utilize security information as suggested by Nelsen.  The suggestion/motivation for doing so would have been to enhance authentication process by increasing security and decreasing the likelihood of fraudulent use (see paragraph 0008).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Hara with Wee, while the teaching of Nelsen continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  


Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, none of the references of record alone or in combination suggest or fairly teach wherein the detector is configured to obtain multiple images of the dendritic structure, each one of the multiple images corresponding to illumination of the dendritic structure from a different direction, and wherein the at least one electronic processor is 30configured to:  121Attorney Docket No. 22193-0093006 analyze the multiple images to identify patterns of reflected light from the dendritic structure corresponding to each of the different illumination directions; and compare the patterns of reflected light to the reference information for a plurality of dendritic structures to determine the information about the article.  
Regarding claim 14, none of the references of record alone or in combination suggest or fairly teach wherein: the detector is configured to obtain multiple images of the dendritic structure, wherein each one of the multiple images corresponds to illumination of the dendritic structure with incident light from the illumination source along a different direction; and  10the at least one electronic processor is configured to authenticate the dendritic structure in the tag based on changes in light reflected from the dendritic structure along the different illumination directions.  




Conclusion
Claims 1-12, 15-20 are rejected.  Claims 13, 14 are objected to as being dependent upon a rejected base claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/Primary Examiner, Art Unit 2666